NOT FOR PUBLICATION                        FILED
                    UNITED STATES COURT OF APPEALS                        APR 10 2020
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT

OSCAR RAMIREZ-JASSO,                            No.    17-72065

                Petitioner,                     Agency No. A201-222-702

 v.
                                                MEMORANDUM*
WILLIAM P. BARR, Attorney General,

                Respondent.

                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                               Submitted April 7, 2020**

Before:      TASHIMA, BYBEE, and WATFORD, Circuit Judges.

      Oscar Ramirez-Jasso, a native and citizen of Mexico, petitions for review of

the Board of Immigration Appeals’ (“BIA”) order dismissing his appeal from an

immigration judge’s (“IJ”) decision denying his applications for withholding of

removal, relief under the Convention Against Torture (“CAT”), and cancellation of

removal. We have jurisdiction under 8 U.S.C. § 1252. We review for substantial


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
evidence the agency’s factual findings. Garcia-Milian v. Holder, 755 F.3d 1026,

1031 (9th Cir. 2014). We deny the petition for review.

       In his opening brief, Ramirez-Jasso does not contend that the BIA erred in

its determination that he waived any challenge to the IJ’s denial of cancellation of

removal. See Lopez-Vasquez v. Holder, 706 F.3d 1072, 1079-80 (9th Cir. 2013)

(issues not specifically raised and argued in a party’s opening brief are waived).

Ramirez-Jasso also does not challenge the agency’s denial of CAT relief. See id.

Thus, we deny the petition for review as to cancellation of removal and relief under

CAT.

       As to withholding of removal, Ramirez-Jasso does not challenge the

agency’s determination that his returnee-based social group was not cognizable.

See id. Substantial evidence supports the agency’s determination that Ramirez-

Jasso failed to demonstrate that the harm he fears in Mexico would be on account

of a protected ground. See Zetino v. Holder, 622 F.3d 1007, 1016 (9th Cir. 2010)

(an applicant’s “desire to be free from harassment by criminals motivated by theft

or random violence by gang members bears no nexus to a protected ground”); see

also Ayala v. Holder, 640 F.3d 1095, 1097 (9th Cir. 2011) (even if membership in

a particular social group is established, an applicant must still show that

“persecution was or will be on account of his membership in such group”). The

record does not support Ramirez-Jasso’s contentions that the BIA failed to


                                           2                                  17-72065
consider evidence or otherwise erred in its analysis of his claims. See Najmabadi

v. Holder, 597 F.3d 983, 990 (9th Cir. 2010) (agency need not write an exegesis on

every contention); Fernandez v. Gonzales, 439 F.3d 592, 603 (9th Cir. 2006)

(petitioner did not overcome the presumption that the BIA reviewed the record).

Thus, Ramirez-Jasso’s withholding of removal claim fails.

      PETITION FOR REVIEW DENIED.




                                        3                                   17-72065